     8:21-cv-00029-DCC       Date Filed 03/26/21    Entry Number 16      Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                        ANDERSON/GREENWOOD DIVISION

Charles Newman Vandross,         )              Case No. 8:21-cv-00029-DCC
                                 )
                     Plaintiff,  )
                                 )
v.                               )                          ORDER
                                 )
                                 )
Perry Correctional institution,  )
                                 )
                     Defendant.  )
________________________________ )

      This matter is before the Court upon Plaintiff’s Motion for Temporary Restraining

Order (“TRO”). ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.), this matter was referred to United States Magistrate Judge

Jacquelyn D. Austin for pre-trial proceedings and a Report and Recommendation

(“Report”). On January 8, 2021, the Magistrate Judge issued a Report recommending

that the Motion for TRO be denied without prejudice (“the First Report”). The same day,

the Magistrate Judge issued an order directing Plaintiff to bring his case into proper form

by completing a standard complaint form, providing necessary service documents, and

either paying the filing fee or filing a motion to proceed in forma pauperis. ECF No. 5.

Also on January 8, 2021, the Court received a supplement to the Motion for TRO from

Plaintiff. ECF No. 8. On January 28, 2021, Plaintiff filed a document docketed as

objections to the Report. ECF No. 9.
     8:21-cv-00029-DCC        Date Filed 03/26/21    Entry Number 16       Page 2 of 5




       On February 5, 2021, the Magistrate Judge issued a second Report

recommending that this action be dismissed pursuant to Federal Rule of Civil Procedure

41 for failure to prosecute and comply with an order of this Court (“the Second Report”).

ECF No. 12. On February 19, 2021, Plaintiff filed a document docketed as objections to

the Report. ECF No. 14.

                          APPLICABLE LAW AND ANALYSIS

       The Magistrate Judge makes only a recommendation to this Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       In his objections to the First Report, Plaintiff takes issue with certain factual

recitations by the Magistrate Judge. ECF No. 9 at 1. Plaintiff states that he “must

regrettably withdraw, as all administrative remedies have not been exhausted.” Id. In

Plaintiff’s objections to the Second Report, Plaintiff “thanks the Court for the line changes
     8:21-cv-00029-DCC        Date Filed 03/26/21    Entry Number 16       Page 3 of 5




made pursuant to his initial Objection To R & R, but objects to the Magistrate’s decision

not to also acknowledge in her footnote on Page 1 . . . that Plaintiff respectfully requested

to ‘withdraw’ his Motion for TRO.” ECF No. 14. Accordingly, it appears that Plaintiff’s

objections as to the Magistrate Judge's factual recitations are moot and that Plaintiff

intends to withdraw his Motion for TRO.

       Out of an abundance of caution for a pro se Plaintiff, the Court has conducted a

de novo review of the record, the First Report, and the applicable law. Upon such review,

the Court finds that Plaintiff has requested to withdraw his Motion for TRO; accordingly,

the Report recommending that it be denied is moot. 1

       As stated above, in the Second Report, the Magistrate Judge recommends

dismissal of Plaintiff’s action pursuant to Rule 41 for failure to prosecute and failure to

comply with an Order of the Court. Upon review of his objections, it appears to the Court

that Plaintiff intends to continue to exhaust his administrative remedies and consents to

the closing of this case without prejudice. While the Court understands Plaintiff’s position

and his concerns that the Second Report states that he has failed to comply with an Order

of the Court, the Court finds that it is appropriate to adopt the recommendation of the

Magistrate Judge that this case be dismissed pursuant to Rule 41. The dismissal is

without prejudice.




       1 Alternatively, the Court agrees with the recommendation of the Magistrate Judge
that Plaintiff has not demonstrated a likelihood of success on the merits and, therefore,
has not demonstrated that he is entitled to injunctive relief. ECF No. 6 (citing Winter v.
Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
     8:21-cv-00029-DCC       Date Filed 03/26/21     Entry Number 16      Page 4 of 5




       In his objections, Plaintiff requests that his future filings not be reviewed in the

Anderson/Greenwood division because he is concerned about a potential conflict of

interest or other prejudice. To the extent this can be construed as a request for recusal

of the undersigned, this request is denied. Recusal of federal judges is generally

governed by 28 U.S.C. § 455. 2 Subsection (a) of § 455 provides that “[a]ny justice, judge,

or magistrate judge of the United States shall disqualify himself in any proceeding in which

his impartiality might reasonably be questioned.” In the Fourth Circuit, this standard is

analyzed objectively by considering whether a person with knowledge of the relevant facts

and circumstances might reasonably question the judge’s impartiality. United States v.

Cherry, 330 F.3d 658, 665 (4th Cir. 2003). Plaintiff has not alleged any other basis or

supporting facts beyond a general concern that the citizens of the Anderson/Greenwood

division may be biased against him. His request, therefore, is insufficient as a matter of

law to establish any basis for the undersigned to recuse himself.

                                      CONCLUSION

       Accordingly, upon de novo review of the record, the First and Second Reports, and

the applicable law, the Court finds that Plaintiff has voluntarily withdrawn his Motion for

TRO. Accordingly, the Motion [1] is FOUND as MOOT and the First Report [6] is FOUND

as MOOT. The Court agrees with the recommendation of the Magistrate Judge with

respect to the Second Report [12].       Accordingly, this action is DISMISSED without

prejudice and without issuance of service of process.


       2 Notably, § 455 largely tracks the language of Canon 3(C) of the Code of Conduct
for United States Judges, which also governs recusal of federal judges.
     8:21-cv-00029-DCC        Date Filed 03/26/21   Entry Number 16      Page 5 of 5




      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
March 26, 2021
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
